DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the positions of reference numerals 102 and 103 in Fig. 4 are switched (compared to Figs. 2, 5A and 5B, and paragraph 0029). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
“A lining to be positioned in a frame plate of heat exchanger” of claim 1 should read --A lining to be positioned in a frame plate of a heat exchanger--.
The period sign in line 6 of claim 1 should be a comma.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing element” in claims 1 and 3-5.
Based on the specification paragraph 0033 and Figs. 4, 5A and 5B, the respective structure for the “sealing element” is a seal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the second end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 1 is construed as –a second end--.
Claim 2 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “in its inner surface is formed with a recess encircling the opening”. It is unclear which element’s inner surface is referring to. Further, Claim 2 recites multiple instances of confusing languages so it is not clear the structural relationship between the elements.
For examination purposes and clarity, claim 2 is construed as --wherein the lining is connected to a frame plate, the frame plate having an inner surface and a recess, the recess is formed on the inner surface encircling and bordering an opening of the frame plate, where the first flange forms a contact to an outer surface of the frame plate, and wherein the recess is adapted to accommodate the second flange, such that the inner surface of the second flange forms a contact to the surface of the recess--.
Claim 3 recites “a sealing element” in line 1. It is unclear if it is referring to the “sealing element” in claim 1.
For examination purposes, claim 3 is construed as –the sealing element--.
Claim 3 also recites “between the edge of the recess, the second flange and the outer section and the neighbouring heat transfer plate in the stack of heat transfer plates”. It is unclear because the sealing is provided between a total of four elements (generally “between” is used to indicate something that is provided in or along the space separating two objects or regions), thus the structural relationship of the sealing element and the four elements. Also, “the edge” lacks sufficient antecedent basis.
For examination purposes, the quotation in the claim 3 above is construed as –between an edge of the recess and the outer section; and between the second flange and the neighbouring heat transfer plate in the stack of heat transfer plates--.
Regarding claims 6 and 10-13, the phrase “e.g.”, which is equivalent to "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
For examination purposes, “e.g. brazing or welding” is construed as a part of the claimed invention.
Claim 9 recites the limitation "the inner frame plate opening wall" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, "the inner frame plate opening wall" is construed as redundant.
Claims 4, 5, 7, 8 and 14-20 are also rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomgren (US PGPub No. 2014/0131020).
Regarding claim 1, Blomgren discloses a lining (a structure having “first flange”, “tubular part” and “second flange”, see annotated figure 3 below) to be positioned in a frame plate (8) of a heat exchanger, said heat exchanger comprising a stack of heat transfer plates each (heat exchanger plates 6) positioned in parallel to the frame plate, said lining comprising a tubular part (“36” in annotated figure 3 below) with a first end formed with a first flange (see annotated figure 3 below), wherein a second flange (see annotated figure 4 below) is positioned at a distance to a second end (the second flange is positioned from the second end, see annotated figure 4 below), thus dividing the tubular part into a middle section (the portion of the tubular part 36 connecting the opening 18) and an outer section (the portion of the tubular part 36 connecting the second flange), where the middle section is formed between the first flange and second flange (see Fig. 4), wherein the second flange and outer section together forms a platform (64) to accommodate a sealing element (66) to be positioned between second flange and the neighbouring heat transfer plate in the stack of heat transfer plates to the frame plate (the sealing element 60 is provided between the second flange and the heat exchanger plates 6).

    PNG
    media_image1.png
    702
    864
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    479
    727
    media_image2.png
    Greyscale

Regarding claim 2, Blomgren further discloses wherein the lining is connected to a frame plate (see Fig. 3), the frame plate having an inner surface (a surface of plate 8 facing the heat exchanger plates 6) and a recess (62), the recess is formed on the inner surface encircling and bordering an opening of the frame plate (the recess 62 is provided around a circular opening 18, see Figs. 2-4), where the first flange forms a contact to an outer surface of the frame plate (a surface of plate 8 facing away from the heat exchanger plates 6), and wherein the recess is adapted to accommodate the second flange (see Fig. 4), such that the inner surface of the second flange (a surface of the second flange that faces the recess 62) forms a contact to the surface of the recess (see Fig. 4).
Regarding claim 3, Blomgren further discloses where the sealing element (66) is adapted to be positioned on the second flange (see Fig. 4) being confined between an edge of the recess (at “42” in Fig. 4) and the outer section (“outer section” in the annotated figure above); and between the second flange (“second flange” in the annotated figure above) and the neighbouring heat transfer plate in the stack of heat transfer plates (the heat exchanger plates 6).
Regarding claim 4, Blomgren further discloses wherein the neighbouring heat transfer plate is formed with a projection (52, that projects from the point 58, see Fig. 4) forming the contact to the sealing element (the projection 52 contacts the sealing element 66).
Regarding claim 5, Blomgren further discloses where the projection only contacts part of the surface of the sealing element (the projection 52 only contacts the right side of the sealing element 66, according to Fig. 4).
Regarding claim 6, Blomgren further discloses where the outer section is formed when connecting the second flange to the tubular part, e.g. by brazing or welding (see paragraph 0059, the member 60 is welded to the lining 36 so that the “outer section” as circled in the annotated figure above is formed).
Regarding claims 10-13, please see the rejection of claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren (US PGPub No. 2014/0131020) in view of Shah (US PGPub No. 2006/0244261)
Regarding claim 7, Blomgren fails to disclose where the outer section and second flange is formed by bending the outer section of the tubular part.
Shah discloses where the outer section (54 and 64, Fig. 1A) and second flange (62) is formed by bending the outer section of the tubular part (see Figs. 3A-3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where the outer section and second flange is formed by bending the outer section of the tubular part in Blomgren as taught by Shah in order to provide monolithic machined flange to eliminate failure at joints (paragraph 0003 and 0004 of Shah).
Regarding claims 14-17, please see the rejection of claim 7 above.
Claim(s) 8, 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren (US PGPub No. 2014/0131020) in view of Petersen (US PGPub No. 2017/0089644).
Regarding claim 8, Bloomgren fails to disclose where the tubular part is formed of two individual sections, one including the second flange and one including the first flange, and where these are adapted to be introduced into the frame plate opening from each side of the frame plate.
Petersen discloses where the tubular part (sleeves 36 and 42 ,Fig. 5) is formed of two individual sections (36 and 42), one including the second flange (44) and one including the first flange (38), and where these are adapted to be introduced into the frame plate opening from each side of the frame plate (the sections 36 and 42 can be inserted into the opening 26 from respectively left and right sides of plate 14 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where the tubular part is formed of two individual sections, one including the second flange and one including the first flange, and where these are adapted to be introduced into the frame plate opening from each side of the frame plate in Bloomgren as taught by Petersen in order to perform an easier installation compared to welding (paragraph 0004 of Petersen)
Regarding claim 9, Bloomgren as modified further discloses where said two sections of the tubular part is adapted to overlap when positioned within the frame plate opening (the sections 36 and 42 are overlapped within the opening 26, see Fig. 4 of Petersen) being connected simply by pressing against each other (the sections 36 and 42 are pressed against each other in the form of Fig. 4 of Petersen, from a separated form in Fig. 5 of Petersen).
Regarding claims 18-20, please see the rejection of claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763